Title: To John Adams from William Lyman, 1 May 1809
From: Lyman, William
To: Adams, John



Sir
American Consulate, London, May 1. 1809.

I have the honour at this time to address you for the purpose of requesting your acceptance of the Report of the Examination before the House of Commons into the Conduct of the Duke of York late Commander in chief, which is herewith transmitted by the Messenger of the United States  Reed, in the Pacific via New York. I trust it will not prove uninteresting, and that you will pardon the liberty which on this occasion I have taken.
I am Sir, / with the greatest consideration, / your obedient servant—

Wm. Lyman